CASE. The plaintiff counted, that in consideration that he would marry the defendant’s daughter, the defendant assumed and promised to pay him £. 40 at diem maritagii, aut infra decem dies post maritagium; and shews that, giving faith to the said promise, he married her 28 Junii, 19 Jac. Yet the defendant not minding his promise &c. licet (Scil.) 15 July, he was requested, he has not paid the £. 40 on the 28 Junii on which, &c. or any time afterwards. Now the question was, whether notice ought to given of the marriage to the defendant before the plaintiff could bring his action, or whether he was bound to take notice of it? When a man is bound to pay money, on request, there ought to be a request before the action is brought, for the request is part of the promise. But the notice of the marriage is something collateral to the contract, and is no part of the assumpsit, and the request itself implies the notice and all other requisites. If issue be joined on the notice, and there is no request, it is insufficient. In this case the request is only made to shew that the marriage has taken place, wherefore &c.
A distinction was taken on the bar, when a stranger promises to pay, &c. if the plaintiff marries such a woman; there notice ought to be given, for it is something between *98strangers, but it is otherwise, if the father promises. Another distinction was taken when a day is appointed. 8 E. 4, where notice ought to be given of an arbitration.